ITEMID: 001-114260
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF MAKSIM PETROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-2 - Presumption of innocence)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 5. The applicant was born in 1965 and is currently serving a sentence of life imprisonment in the town of Solikamsk, Perm Region.
6. In 1999 there were incidents in St Petersburg in which many elderly and sick people were attacked in their homes by a criminal posing as a doctor.
7. On 17 January 2000 the applicant, a doctor working for an emergency service, was caught on the spot while trying to enter an elderly person’s apartment. He was arrested on charges of multiple robbery and murder and has remained in detention since that date. The applicant submits that he was ill-treated during his arrest.
8. On 21 November 2003 the St Petersburg City Court examined the applicant’s criminal case and convicted him on multiple charges of murder, attempted murder and robbery. The applicant was sentenced to life imprisonment.
9. The court established that the applicant had posed as a doctor and, having entered his victims’ flats, injected them with soporifics, sometimes in lethal quantities, and then robbed them, killing some of them. In total, there were eleven victims in the case who either died or could have died as a result of the applicant’s criminal activity.
10. The conviction was based on several pieces of evidence, including the applicant’s bag with needles and prepared soporific materials, expert examinations of these materials, oral evidence given by numerous witnesses, including a pawnshop owner who had bought various items from the applicant on numerous occasions, the surviving victims, the applicant’s own statements and the autopsy reports on the victims.
11. During the proceedings the applicant complained that his lawyer had failed to take some investigative actions. The court examined this grievance, questioned both the applicant and his lawyer, and concluded that the lawyer’s lack of action had been due to the applicant’s own deliberate decision.
12. The applicant also tried to retract his self-incriminating statements given at the pre-trial stage of proceedings, with reference to torture and coercion. The court examined this argument in detail, having, among other things, ordered an additional investigation in the matter, and explicitly rejected it as unsubstantiated. The decisions to discontinue the investigation with reference to the lack of indication that any crime had been committed were taken by the relevant prosecutor’s office on 27 March and 14 May 2003.
13. They established that the applicant had actively resisted arrest and the police officers had therefore had to apply physical force. The decisions also concluded that the officers had only applied physical force in so far as it was rendered unavoidable by the applicant’s own conduct.
14. The applicant did not appeal against the prosecutor’s decisions to discontinue the investigation in court.
15. The applicant’s sentence was upheld by the Supreme Court on appeal on 24 June 2004.
16. It appears that the applicant was, among other things, dissatisfied with the fact that the first-instance court had consisted of a single judge. Having examined this argument, the appeal court noted that the applicant had been given a choice between the single judge composition and the composition consisting of a professional judge and two lay assessors. The applicant had explicitly chosen the former option.
17. It does not appear that the applicant brought any court proceedings in respect of the detention orders in his case.
18. Following his arrest on 17 January 2000 the applicant was placed in the Inter-district Temporary Detention Centre of the Principal Department of the Ministry of the Interior in St Petersburg (the Detention Centre, Межрайонный изолятор временного содержания ГУВД). He remained there until 28 January 2000.
19. The applicant submits that the conditions in the centre were terrible. The overcrowded cell measured no more than eight square metres without windows or ventilation. There were more than ten inmates in the cell. They were not provided with blankets or bed linen or with any opportunity to exercise or even walk. They were only given 300 ml of drinking water per day. There were no proper washing arrangements in the cells, the light was on all the time and there was an exceptionally high humidity level.
20. On 28 January 2000 the applicant was transferred to remand prison IZ-45/1 in St Petersburg (later renumbered IZ47/1). It appears that he was transported back to the Detention Centre from time to time during the investigation stage of the proceedings. His stay in the centre usually lasted for no more than ten days.
21. According to the applicant, all the prison cells were severely overcrowded, exceeding their design capacity at least twofold. The cells measured around eight square metres and contained between eight and twelve inmates. Until he was transferred to a solitary cell on 21 November 2003, he had to take turns to sleep. There was no proper ventilation and the toilet facilities were not partitioned off from the rest of the cell. The light was constantly on, the food was of poor quality, and the heating system was either lacking or out of order.
22. The Government submitted the following information concerning the applicant’s detention in the IZ-47/1. The applicant was held in this detention facility between 28 January 2000 and 3 October 2004, when he was transferred to penal facility IK-2.
23. In remand facility IZ-47/1 the applicant was held in cells 760, 780, 740, 376, 468, 456, 453, 64 and 126. Apart from cell no. 780, which measured some ten square metres, had one window and held up to seven inmates, including the applicant, the rest of the cells were identical. They all measured around eight square metres, had one window and contained up to seven inmates.
24. Between 31 January 2000 and 4 November 2001 the applicant was detained in cell no. 760. From 31 January to 17 June 2000 the cell contained a total of three inmates. The rest of the time there were seven inmates in the cell.
25. Between 4 November 2001 and 8 April 2002 the applicant was detained in cell no. 740. From 13 January 2001 to 1 April 2002 the cell contained a total of three inmates, whilst the rest of the time this number was up to seven.
26. From 9 to 26 April 2002 the applicant was held in cell no. 376. From 12 to 20 April 2002 there were three inmates in the cell in total and the rest of the time it contained seven inmates.
27. From 26 April to 10 September 2002 the applicant was held in cell no. 468. The cell contained a total of four inmates between 20 May and 15 July 2002 and seven inmates for the rest of the time.
28. The applicant was held in the same cell also between 12 September 2002 and 10 January 2003. Between 30 September and 29 December 2002 he was held in the cell with two other inmates, whilst the rest of the time the cell contained up to seven inmates.
29. Between 10 and 15 January 2003 the applicant was held in cell no. 456. On 11 and 12 January 2003 there were three inmates in the cell, whilst the rest of the time there were up to seven.
30. From 15 January to 4 April 2003 the applicant was again detained in cell no. 468. Between 15 February and 10 March 2003 there were three inmates in the cell. The rest of the time it held up to seven inmates.
31. The applicant was moved to cell no. 453 on 4 April 2003, until 30 May 2003. From 21 to 30 April 2003 there were three inmates in the cell, whilst the rest of the time there were up to seven.
32. The applicant was held in the same cell from 2 June to 21 July 2003. Between 12 June and 10 July 2003 the cell held three inmates and the rest of the time it held seven inmates.
33. The applicant was moved to cell no. 64 on 21 July 2003, until 21 November 2003. Between 28 September and 25 October 2003 there were three inmates in the cell. The rest of the time there were up to seven inmates in the cell.
34. The applicant was transferred to cell no. 126 on 21 November 2003, and thereafter was held in solitary confinement.
35. The Government admitted that the detention facility was overcrowded, but denied that there had been any problems or issues with any other conditions of the applicant’s detention such as ventilation, toilets, food arrangements and so on. In particular, the Government referred to various certificates issued by the prison administration confirming that the prison at issue was equipped with a proper ventilation system, had appropriate washing arrangements and that proper measures to control rats and insects had been in place.
36. The Government also referred to certificate no. 65/14-866 dated 14 March 2003, issued by the prison administration, which specifically admitted that there was a lack of precise information about the number of inmates during the applicant’s stay in IZ-47/1. It referred to records confirming the destruction of the relevant prison logs on 14 January 2003, 13 January and 20 December 2005 and 20 December 2006.
37. The applicant agreed with the Government concerning the surface area of the cells, but disputed the numbers of the inmates. He also specified that between January and November 2000 he was constantly being transferred from the Detention Centre to the remand prison, staying in both intermittently.
38. The applicant submitted that the conditions of his transportation to and from the court hearings had been appalling.
39. According to him, on the hearing days he was usually taken out of his cell at 4 a.m. and placed in a preliminary reception cell, which measured some eight square metres and usually contained 20 inmates. An hour later, the inmates were placed in a prison van, which was originally designed for sixteen or seventeen passengers but which in reality contained no fewer than thirty. Given the length of the journey and frequent traffic jams, each return trip took around four hours. On these days the inmates did not receive any food between 4 a.m. and 8 p.m.
40. The Government relied on prison certificate no. 65-1690 dated 19 March 2008 issued by the Regional Department of the Ministry of Justice, which confirmed that during his stay in IZ-47/1 the applicant had made a total of thirty-two trips. The trips took place on 17 September, 21, 23 and 25 October, 12 November and 4 and 5 December 2002, and 27 January, 20 February, 28 and 31 March, 5 and 7 May, 16, 17 and 18 June, 1 and 4 July, 22, 23, 25 and 26 September, 1, 6, 8, 13, 16, 20, 28 and 30 October, and 18 and 21 November 2003.
41. The Government submitted that the applicant had received a hot breakfast before leaving and a hot supper after his return to prison. In addition, he was allowed to take food with him to the hearings. The Government stated that a one-way trip lasted around thirty to forty minutes and the prison vans were never overcrowded. They did not rely on any original documentation to confirm these submissions.
42. According to the certificate issued by the prison administration no. 65-1630 dated 17 March 2008, the original documentation recording the number of inmates transported on each such occasion with the exact routes and durations of the respective trips could not be submitted because transportation was carried out by the Regional Department of the Ministry of the Interior.
43. The Government submitted a copy of the record from the Regional Department of the Ministry of the Interior dated 4 May 2005 and confirming the destruction of some logs concerning the period from January to the end of August 2000. According to the Government, these were the logs concerning the applicant’s trips.
44. The applicant agreed with the dates of the trips and their overall number. He maintained on his initial account of the events as regards the rest of the details.
45. On an unspecified date after his transfer to a penal establishment the applicant sued the Ministry of Finance for damages in connection with the allegedly appalling conditions of detention and transportation in prison. Among other things, he relied on Article 3 of the Convention and the Court’s case-law.
46. By a judgment of 23 July 2009 the Kalininskiy District Court (St Petersburg) rejected his claim in full as unsubstantiated. The court considered that the applicant had failed to submit sufficient evidence in support of his allegations. Given that the prison administration denied the applicant’s allegations, his claim was rejected as unsubstantiated.
47. The first-instance judgment was upheld on appeal by the St Petersburg City Court on 5 November 2009.
48. The applicant’s case received country-wide media coverage both before his arrest, pending the criminal investigation and court proceedings as well as after the trial.
49. On 15 January 1999 a local newspaper, Nevskoye Vremya published an article ‘A killer in the city with a syringe’ describing robberies and murders, involving a person yet uncaught posing as a doctor. The article reported the deaths of two elderly people and then stated:
“... According to the police, it would seem that both [deceased] persons became victims of a criminal posing as a medical officer. A series of such crimes began in St Petersburg about a year ago ...”
50. On 26 January 2000 a local newspaper, Peterburg Ekspress, reported that “a few days ago a maniac was captured in St Petersburg”. It also published a photofit picture of the wanted person with a description: “a doctor, whose photofit you can see here, killed nine old people”. The newspaper also published a map of the city on which the locations of the applicant’s activities were marked, and interviews with surviving victims.
51. On 5 April 2000 a national newspaper, Komsomolskaya Pravda, published an article headed ‘Doctor killed old women for smoked sausage’, describing episodes of the applicant’s alleged criminal activity and disguising his name.
52. It appears that during the summer of 2000 some reports were broadcast on various television channels reporting on the applicant’s criminal case.
53. On 5 March 2003 the Moskovskiy Komsomolets newspaper published an article headed ‘Did you call a butcher?’ and describing the charges against the applicant. The article gave an overview of the case and then quoted police comments on the applicant’s actions and personality:
“... police officer S. Z. says: ‘What repentance [by the applicant]? ... What are you talking about? He killed old ladies, stole their pasta and the same evening was eating this pasta with his family’.
... All the victims in this case have already been questioned, the evidence studied. But the verdict will not be delivered very soon – the judge has yet to check all the applicant’s arguments. So let us not run ahead of the train with suppositions about the possible verdict ...”
54. On 4 November 2003 the Peterburg Ekspress newspaper published an article “Murderous doctor in the dock” which, in its relevant parts, read as follows:
“... Two years ago, in our issue ... of 26 January 2000, we wrote about the arrest of the murderous doctor who paid visits to elderly people, injected them with soporifics, and when they fell asleep robbed them of their personal belongings. Overall, his personal score is over fifty attacks and seventeen murders. Maksim Petrov, accused of these cruel crimes, was apprehended by police officers of the Frunzenskiy District Department of the Interior in the winter of 2000, and only on 21 October the first hearing took place at the City Court in what is being called the doctor’s case.
... Police officers of the Frunzenskiy District Department of the Interior in charge of the investigation concluded that this was a case of a serial killer. At the same time, they learned that the criminal found his future victims by using fluorographic pictures stolen from a district polyclinic.
... ‘We had to find a potential victim of the doctor’, says A.K., the head of the department in charge of homicide investigations in the Frunzenskiy District Department of the Interior. [He then continued:] ‘We seized the registration books from the polyclinic and composed a carefully checked list of retired people, each of whom could be subject to an attack of the doctor. The first list contained 3,500 names, the next list 600 and, as a result, we ended up with seventy-two addresses which could be visited by the maniac.
... A.K., the head of the department in charge of investigations of homicides in the Frunzenskiy District Department of the Interior, hopes that the doctor-maniac gets a life sentence, because he is responsible for over sixteen murders and over fifty robbery episodes. ...”
55. An article published in Komsomolskaya Pravda (in St Petersburg) newspaper on 17 November 2003 and headed “How many [years in prison] will they give to Doctor Petrov?” gave the background of the applicant’s case and some details about the ongoing trial proceedings. It then stated:
“... our journalist managed to meet the police agents who had arrested Maksim Petrov. Now that the verdict is close, they agreed for the first time to tell us about the operation, which was later called ‘Medical Brother’. So the cast (with their offices during the operation): Yu. D., senior police agent of the Frunzenskiy District Department of the Ministry of the Interior, Yu. Sh., senior police agent of the [same department], V. T., head of [that] department and of the special operation itself ...
...’He is the scariest person I’ve ever seen during my time in the criminal police’ ̶ Yu. D. shared his thoughts [He then continued:]
‘We in our city have never had, or not at least since 1917 and the gang syndicate of Lyon’ka Panteleev, such a killer who has knowingly and in such cold blood killed so many people. Over ten killings proven! And how many others have there been? Not known! He is a dreadful maniac! Look at this: he has killed some of our parents for a dime. I only regret one thing – that when we arrested him we were not 100% certain that he was the killer. Had I known this for sure, I would not have taken him alive. A skunk like that deserves only death!’ ...”
56. On 20 November 2003 the Smena newspaper, in its issue no. 6, reported on the applicant’s case and trial, mentioning that during the trial the applicant denied the charges against him.
57. In October 2002 the applicant made a pleading before the trial court, mentioning the disclosure of investigation materials by the police officers before the delivery of the verdict in his criminal case. He also mentioned this issue in his appeal arguments. These arguments remained unanswered.
58. Rule 42 provided that all suspects and accused persons in detention had to be given, among other things: a sleeping place, bedding, including one mattress, a pillow and one blanket; bed linen, including two sheets and a pillow case; a towel; tableware and cutlery, including a bowl, a mug and a spoon; and seasonal clothes (if the inmate has no clothes of his own).
59. Rule 44 stated that cells in pre-trial detention centres were to be equipped, among other things, with a table and benches with a number of seating places corresponding to the number of inmates, sanitation facilities, tap water and lamps to provide daytime and night-time illumination.
60. Rule 46 provided that prisoners were to be given three hot meals a day, in accordance with the norms laid down by the Government of Russia.
61. Under Rule 47 inmates had the right to have a shower at least once a week for at least fifteen minutes. They were to receive fresh bed linen after taking their shower.
62. Rule 143 provided that inmates could be visited by their lawyer, family members or other persons, with the written permission of an investigator or an investigative body. The number of visits was limited to two per month.
63. Order no. 7 of the Federal Service for the Execution of Sentences of 31 January 2005 deals with implementation of the “Pre-trial detention centres 2006” programme.
64. The programme is aimed at improving the functioning of pre-trial detention centres so as to ensure their compliance with the requirements of Russian legislation. It expressly acknowledges the issue of overcrowding in pre-trial detention centres and seeks to reduce and stabilise the number of detainees in order to resolve the problem.
65. The programme mentions detention centre IZ-47/1 in St Petersburg among those affected, with a number of detainees which seriously exceeded capacity (by as much as 152,4 %). The other remand prisons in and around St Petersburg, IZ-47/2 (the town of Tikhvin of the Leningrad Region), IZ47/3 (the town of Vyborg of the Leningrad Region), IZ-47/4 (St Petersburg), IZ-47/5 (St Petersburg) and IZ-47/6 (the town of Gorelovo of the Leningrad Region), are all mentioned as affected to various degrees by the same problem.
66. Article 49 of the Constitution of the Russian Federation provides that everyone accused of committing a crime shall be considered innocent until proven guilty according to the rules fixed by the federal law and confirmed by the sentence of a court which has come into legal force.
67. The relevant extracts from the General Reports of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”) read as follows:
“46. Overcrowding is an issue of direct relevance to the CPT’s mandate. All the services and activities within a prison will be adversely affected if it is required to cater for more prisoners than it was designed to accommodate; the overall quality of life in the establishment will be lowered, perhaps signiﬁcantly. Moreover, the level of overcrowding in a prison, or in a particular part of it, might be such as to be in itself inhuman or degrading from a physical standpoint.
47. A satisfactory programme of activities (work, education, sport, etc.) is of crucial importance for the well-being of prisoners ... [P]risoners cannot simply be left to languish for weeks, possibly months, locked up in their cells, and this regardless of how good material conditions might be within the cells. The CPT considers that one should aim at ensuring that prisoners in remand establishments are able to spend a reasonable part of the day (8 hours or more) outside their cells, engaged in purposeful activity of a varied nature ...
48. Speciﬁc mention should be made of outdoor exercise. The requirement that prisoners be allowed at least one hour of exercise in the open air every day is widely accepted as a basic safeguard ... It is also axiomatic that outdoor exercise facilities should be reasonably spacious ...
49. Ready access to proper toilet facilities and the maintenance of good standards of hygiene are essential components of a humane environment ...
50. The CPT would add that it is particularly concerned when it ﬁnds a combination of overcrowding, poor regime activities and inadequate access to toilet/washing facilities in the same establishment. The cumulative effect of such conditions can prove extremely detrimental to prisoners.
51. It is also very important for prisoners to maintain reasonably good contact with the outside world. Above all, a prisoner must be given the means of safeguarding his relationships with his family and close friends. The guiding principle should be the promotion of contact with the outside world; any limitations upon such contact should be based exclusively on security concerns of an appreciable nature or resource considerations ...”
“13. As the CPT pointed out in its 2nd General Report, prison overcrowding is an issue of direct relevance to the Committee’s mandate (cf. CPT/Inf (92) 3, paragraph 46). An overcrowded prison entails cramped and unhygienic accommodation; a constant lack of privacy (even when performing such basic tasks as using a sanitary facility); reduced out-of-cell activities, due to demand outstripping the staff and facilities available; overburdened health-care services; increased tension and hence more violence between prisoners and between prisoners and staff. This list is far from exhaustive.
The CPT has been led to conclude on more than one occasion that the adverse effects of overcrowding have resulted in inhuman and degrading conditions of detention ...”
“28. The phenomenon of prison overcrowding continues to blight penitentiary systems across Europe and seriously undermines attempts to improve conditions of detention. The negative effects of prison overcrowding have already been highlighted in previous General Reports ...
29. In a number of countries visited by the CPT, particularly in central and eastern Europe, inmate accommodation often consists of large capacity dormitories which contain all or most of the facilities used by prisoners on a daily basis, such as sleeping and living areas as well as sanitary facilities. The CPT has objections to the very principle of such accommodation arrangements in closed prisons and those objections are reinforced when, as is frequently the case, the dormitories in question are found to hold prisoners under extremely cramped and insalubrious conditions ... Large­capacity dormitories inevitably imply a lack of privacy for prisoners in their everyday lives ... All these problems are exacerbated when the numbers held go beyond a reasonable occupancy level; further, in such a situation the excessive burden on communal facilities such as washbasins or lavatories and the insufficient ventilation for so many persons will often lead to deplorable conditions.
30. The CPT frequently encounters devices, such as metal shutters, slats, or plates ﬁtted to cell windows, which deprive prisoners of access to natural light and prevent fresh air from entering the accommodation. They are a particularly common feature of establishments holding pre-trial prisoners. The CPT fully accepts that speciﬁc security measures designed to prevent the risk of collusion and/or criminal activities may well be required in respect of certain prisoners ... [E]ven when such measures are required, they should never involve depriving the prisoners concerned of natural light and fresh air. The latter are basic elements of life which every prisoner is entitled to enjoy ...”
VIOLATED_ARTICLES: 3
6
VIOLATED_PARAGRAPHS: 6-2
